Citation Nr: 1402217	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-30 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a monetary allowance under 38 United States Code, Section 1805 for a child of a Vietnam Veteran born with spina bifida.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from July 1969 to July 1971.  The appellant is the Veteran's daughter and seeks benefits under 38 U.S.C.A. § 1805.  The evidence of record shows that the appellant is severely mentally retarded and is non-verbal in her communications.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida.

This matter was previously before the Board in April 2010 at which time it was remanded for additional development.  A June 2011 Board decision was promulgated and, in April 2013, that decision was vacated by the Court.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

In its April 2013 memorandum decision, the Court indicated that the appellant had not been properly apprised of the issue before the Board or the evidence necessary to demonstrate that monetary benefits are warranted under 38 U.S.C.A. § 1805.
 
In light of the order of the Court, the RO must notify the appellant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence she is responsible for providing in accordance with the Veterans Claims Assistance Act of 2000.  

A new VA opinion is also necessary to reconcile conflicting medical evidence.  

The claim file includes a December 2004 social work assessment in which the appellant was reported as having "spina bifida/encephalocele" and a November 2010 VA examination report in which the examiner determined that it was less likely than not that the Veteran's encephalocele constituted any form or manifestation of spina bifida.  Most recently, the appellant submitted a private physician's August 2013 report which concludes that occipital encephalocele represented the same process as spina bifida and was "the equivalent of spina bifida."

The medical evidence is unclear as to whether the appellant has any form or manifestation of spina bifida.  Because the Board lacks the requisite expertise to make a medical determination, a remand is necessary.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).





Accordingly, the case is REMANDED for the following action:

1.  Provide adequate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish entitlement to a monetary allowance under 38 United States Code, Section 1805 for a child of a Vietnam Veteran born with spina bifida.

2.  Then, provide a qualified medical examiner with the claim file.  The examiner is to provide an opinion as to whether it is it at least as likely as not that the appellant's identified disorder or disease constitutes a form or manifestation of spina bifida.  The examiner is to note if the appellant has spina bifida occulta.  

The examiner must provide an opinion as to whether encephalocele is a form or manifestation of spina bifida.  

The examiner must specifically address the findings in the December 2004 social work assessment, the November 2010 VA examination, and the August 2012 private physician's findings in the examination report.

A complete rationale must be provided for all opinions.  

3.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



